Citation Nr: 0711638	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for abdominal pain, lactose 
intolerance and partial organ (intestine) loss associated 
with a scar, residual of a shrapnel wound of the right 
abdomen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel
INTRODUCTION

The veteran had active service from September 1961 to 
November 1969.

This appeal is from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which, in pertinent part, denied 
service connection for abdominal pain, lactose intolerance, 
and partial organ loss associated with a shrapnel would of 
the right abdomen.  The veteran is service connected for the 
scar from the abdominal shell fragment wound.  The rating 
decision also denied an increased rating for the scar.

The veteran testified at the Seattle RO before the 
undersigned in March 2006.  A transcript of that hearing is 
of record.  The veteran and his representative ratified the 
issue to be as stated above.  The May 2005 substantive appeal 
corroborates the understanding made at the hearing, as it 
makes no mention of the rating of the abdominal scar.

In statements of October 2003, February 2005, and in the May 
2005 substantive appeal, the veteran states a claim for 
through and through or deep penetrating abdominal muscle 
injury.  Such a disability if service connected would be 
rated based on other manifestations than those associated 
with either the service-connected abdominal scar, or the 
claimed lactose intolerance, or the claimed organ loss.  See 
38 C.F.R. § 4.14 (2006).  It is a discrete claim from the 
claim at issue.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran did not have intraabdominal surgery in 
service.

2.  Abdominal pain, lactose intolerance, and surgical removal 
of any part of the intestine is not a residual of or related 
to any residual of a shrapnel wound to the abdomen in 
service.


CONCLUSION OF LAW

Abdominal pain, lactose intolerance and partial organ 
(intestine) loss associated with a scar, residual of a 
shrapnel wound of the right abdomen were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for compensation for the claimed 
disability in January 2003.  A subsequent VA letter of March 
2003 notified the veteran of the information and evidence 
necessary to substantiate his claim, of his right to VA 
assistance to do so, and of his and VA's respective 
obligations to produce or seek to obtain information and 
evidence.  The letter did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
Pelegrini v. Principi, 18 Vet. App. 112, 118-19 (2004), or 
notice of the potential rating and effective date elements of 
his claim.  See Dingess v. Nicholson, 19Vet. App. 473 (2006).  
A letter of March 2005 followed by readjudication of the 
claim reported in a May 2005 statement of the case (SOC) 
cured the former deficiency.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III).  A letter of March 2006 cured 
the latter deficiency by providing more than seven months for 
the appellant to submit information or evidence responsive to 
the letter prior to transmittal of the claims file to the 
Board of Veterans' Appeals (Board).  The veteran's May 2006 
statement declared he had no more evidence.  The 
readjudication following the March 2005 letter and the time 
allowed for response to the March 2006 letter were sufficient 
to enable the veteran full participation in prosecuting his 
claim and thus prevent prejudice to his case from inadequate 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA 
has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all information and evidence of which it had 
notice and, where necessary, authorization to obtain 
information, except as reported to the veteran in the May 
2005 SOC and the August 2006 SSOC.  VA requested service 
clinical records from the 106th Army Hospital and from 
Bremerton Navy Hospital for periods pertinent to the 
veteran's claim.  Bremerton responded in the negative 
directly; the National Archives and Records Administration 
(NARA) responded negatively for the 106th AH.  In 1972 the 
National Personnel Records Center provided the veteran's 
personal health records with a transmittal memorandum 
declaring them to be all available records.  In light of 
these responses, VA has discharged its duty to pursue federal 
records until concluding they do not exist or that further 
efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2006).

VA has examined the veteran and obtained such medical 
opinions as are necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  In this regard, in October 2005 the 
veteran requested that VA perform a complete lower GI exam, 
to include colonoscopy and/or barium enema as critical to his 
claim.  In light of June 2006 and March 2005 VA examiners' 
opinions, discussed further below, the Board is persuaded 
that the examination and tests the veteran requested are not 
necessary to decide.  VA has discharged its duty to assist 
the veteran to obtain evidence.  38 C.F.R. § 3.159(c) (2006).

II.  Service connection 

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran testified in March 2006 that he suffers abdominal 
pain, lactose intolerance, and intolerance to certain other 
foods as the result of a shrapnel wound of the abdomen.  He 
stated that he was evacuated promptly to Da Nang, Vietnam, 
and that evening to Yokohama, Japan, where he had surgery for 
multiple shrapnel wounds, including of the right lower 
abdomen.  He testified that he had surgery on part of his 
small colon and his cecum in which the cecum was removed and 
the bowel resected.  He said the scar was then cleaned and 
closed.  He reported that a [November 1985] radiology report 
of a metallic body lying at the level of the right ileum 
[sic] crest and of a slightly short right colon without a 
clearly identified ileocecal valve was interpreted by the 
reporting radiologist as suggesting there may have been a 
resection of the terminal ileum.  He testified, in essence, 
that he has one abdominal scar and that he never had any 
abdominal surgery after service, consequently, the scar must 
be from colon surgery in service, and that surgery must be 
the cause of his current digestive problems.

Service medical records show the veteran sustained multiple 
shrapnel wounds in combat in Vietnam on February 2, 1968.  
There is a discharge summary from Bremerton Naval Hospital 
reporting admission February 26, and discharge April 10, 
1968.  The admitting diagnosis was "multiple fragment 
wounds, back, abdomen, right abdomen, and chest, with 
pulmonary contusion, no nerve involvement; within command-
work; and notation of the injury from an exploding mortar 
round on February 2, 1968.  The wounds were described as to 
the back, the right arm and the left [sic] lower quadrant of 
the abdomen.  On February 5 and 6, 1968, the wounds were 
cleaned and debrided and on February 12, 1968, second closure 
of the wounds was effected.  When admitted to Bremerton Naval 
Hospital, the wounds of the abdominal wall and arm were well-
healed.  The discharge summary described the wounds of the 
back in detail, as was treatment of them.  The revised, final 
diagnosis was multiple shrapnel wounds, back, right arm and 
abdomen.  There is no mention of intraabdominal surgery, such 
as a bowel resection.

Other service health records of February 1968 make no mention 
of intraabdominal surgery.  In July 1968, the veteran 
complained of pain in the small of his back and right side of 
the abdomen.  The examination report and findings addressed 
the back without mention of the abdomen.  There is no further 
mention of the abdomen in the service medical records.  The 
November 1969 discharge examination report found the abdomen 
and viscera normal.

The veteran filed a VA compensation claim in February 1972 
for multiple shrapnel wounds.  At his first VA compensation 
examination in March 1972, he mentioned a wound of his right 
side below his ribs, but he did not mention surgery or 
complaint of digestive distress or symptoms.  The examiner 
described a two-inch long, well healed, nonadherent, 
nontender scar over the right lower quadrant very similar to 
an appendectomy scar  The digestive system was normal on 
examination, and the diagnoses did not include residuals of 
surgery or current digestive system disorder.

On VA orthopedic examination in April 1975, the veteran 
complained of a lump in his right abdomen, but not of 
digestive symptoms.  The examiner described a 4-inch x 1 1/2 -
inch scar of the abdominal wall in the area that a McBurney 
appendectomy occurs, with a small, tender nodule just above 
its mid portion.  The diagnoses included old shell fragment 
wound, right lower abdominal wall.  Neither the veteran nor 
the examiner mentioned intraabdominal surgery.

A November 1985 private medical record of Dr. Norris noted 
the veteran wanted increased VA compensation.  The veteran 
reported his abdominal injury was causing increased problems.  
He wondered if his old wound was causing internal problems.  
The doctor did not record specific symptoms.

In November 1985 at Group Health Cooperative, the veteran had 
a barium enema and x-ray study with a history of shrapnel 
injury in Vietnam, now with increased symptoms.  The symptoms 
were not identified.  Preliminary fluoroscopy showed a 
metallic body lying at the level of the right iliac crest, 
which was freely movable and by rotation lay far anteriorly, 
assumed to be in the anterior abdominal musculature.  It did 
not appear to be intraperitoneal.  Above the level of 
sigmoidoscope, the colon was normal.  The terminal ileum 
filled readily and was unremarkable.  The right colon 
appeared to be slightly short and a clearly defined ileocecal 
valve was not identified suggesting, the radiologist wrote, 
that there may have been resection of cecum with 
reimplantation of the terminal ileum, which appeared to 
function nicely without mass lesion or other.  Dr. Morris's 
December 1985 follow-up note stated the barium enema showed 
shrapnel in the anterior abdominal wall and a question of 
shortening of the right abdomen.

The veteran mentioned right abdominal pain to a January 1986 
VA orthopedic examiner, who did not otherwise mention the 
abdomen.  A June 1996 VA scar examiner commented that the 
veteran's records disclosed that 1968 shrapnel wounds of the 
lower abdomen were non-penetrating and local closure was 
performed.  The veteran commented that the barium enema at 
Group Health Hospital "discovered I had plastic in there."

The first mention in the claims file of abdominal organ 
damage was an April 1986 claim for increased compensation for 
the abdominal scar.  The veteran alleged organ damage from 
shell fragment wound.  He did not mention the nature of the 
damage or surgery.

An April 2003 VA compensation examiner took a history from 
the veteran without review of the claims file.  The veteran 
complained that residuals of shrapnel wounds of his right 
lower abdomen limited his dietary intake, with almost instant 
onset of nausea and painful diarrhea with gas following 
intake of fried food or dairy products.  He complained of 
constant, deep pain in the lower right quadrant.  He reported 
surgery in service to remove shrapnel and to repair some part 
of his intestine, which was damaged.  He reported that the 
surgeon in 1968 told him he would become allergic to milk 
because of the nature of the injury.  The veteran reported 
that an upper gastrointestinal (GI) x-ray study at Group 
Health documented residual shrapnel in the right lower 
quadrant and he was told that this impaired the function of 
his small bowel.  The examiner noted that a physical 
examination at Seattle VA Medical Center in March 2003 
diagnosed lactose intolerance.  On examination, the examiner 
noted an 11 x 1 centimeter surgical scar in the right lower 
quadrant and a freely movable foreign body-like object of two 
to three centimeters in diameter.  The examiner opined that 
it is at least as likely as not that shrapnel injury of the 
abdomen in 1968 damaged the ileocecal area and led to lactose 
intolerance as described.  The examiner commented that 
complete evaluation required the veteran's claims file and 
the record of the prior upper GI examination.

In June 2003, the examiner reported his review of the 
veteran's claims file, with particular mention of the April 
1968 hospital summary, the November 1985 upper GI study, the 
June 1996 VA compensation examinations.  The examiner 
reported that medical literature documents association of 
lactose intolerance with damage to the ileum, usually related 
to various diseases, but sometimes postoperatively.  The 
examiner reported there was no indication of intraabdominal 
surgery performed according to the available records.  He 
commented that if the veteran had intraabdominal surgery it 
would have been sometime after he was released from military 
service, and those records are missing from the claims file.  
He stated that based on the comments in the available file, 
it is unlikely the veteran had surgery on his colon.  He 
concluded that without supporting evidence of intraabdominal 
surgery of the ileum, it is not possible to conclude that 
there is a relationship between the veteran's lactose 
intolerance and any in-service injury.  He opined that the 
shrapnel was in the abdominal musculature and appeared not to 
be impairing the ileum.  The examiner opined that in view of 
the evidence, no additional testing was necessary.

In a September 2003 addendum report, the VA examiner quoted 
verbatim from the November 1985 upper GI study, commenting 
that he had no reason not to believe the veteran's history, 
but he still needed definitive proof of bowel resection 
surgery.

November 2003 statements from the veteran's two stepdaughters 
reported that the veteran had pain in his right abdominal 
area where he had a scar from a shrapnel wound and that he 
could not consume dairy products, because they caused rapid 
diarrhea and cramps.  One of the step-daughters stated the 
veteran was hospitalized at the 106th General Hospital in 
February 1968, where a partial colonectomy was performed.  
She reported she had lived with the veteran from 1968 to 
1981, and that during that time it was well known he had pain 
stemming from the abdominal wounds suffered in Vietnam.

The veteran had a VA compensation examination in March 2005.  
The examiner reported thorough review of the claims file.  
The examiner noted that the service medical records did not 
mention details of abdominal surgery or description of bowel 
surgery, which the veteran stated he had.  The examiner noted 
the Group Health upper GI record.  The veteran described his 
current diet-related digestive problems or lactose 
intolerance.  The veteran stated he had never had an 
appendectomy.  After examination, the examiner commented that 
it was unclear whether the veteran's colon was removed.  
Based on the Group Health radiologist's description, a 
partial cecectomy was possible, but that cannot explain the 
causes of the veteran's lactose intolerance, which in his 
opinion is an independent condition.

VA outpatient records include lactose intolerance in and 
undated problem list.  A November 2005 outpatient record 
noted the veteran's ongoing compensation claim based on right 
abdominal pain secondary to shrapnel injury.  The veteran's 
comment that he was told he would need magnetic resonance 
imaging (MRI) that he cannot have because of shrapnel is not 
otherwise documented.

Service medical records are missing, as is shown by the 
passage of 24 days between the documented date of the 
veteran's injury in service and that date of his transfer to 
Bremerton Naval Hospital.  Additionally, both the 106th 
General Hospital, Yokohama, Japan, and Bremerton Naval 
Hospital have reported having no records of the veteran's 
treatment.  Under such circumstances, the Board must provide 
its reasons for this decision in detail, and afford the 
veteran the benefit of every doubt.  O'Hare v. Derwinksi, 1 
Vet. App. 365 (1991). 

The first question in resolving this claim is whether to 
presume the veteran had intraabdominal surgery in service as 
he testified.  Statute provides as follows:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service connection in each case shall be recorded 
in full.

38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. 
§ 3.304(d) (2006).

The lay evidence to be considered here must include the 
appellant's statements.  However, "38 U.S.C. 1154(b)[] can in 
no way be read as providing additional substantive rights to 
combat veterans over those provided to non-combat veterans."  
Jensen at 307 (emphasis in original).

The presumption does not apply to the veteran's testimony.  
Although the veteran sustained shrapnel wound or wounds of 
the abdomen in combat, the alleged intraabdominal surgery did 
not occur during combat.  Further, although the fact of 
abdominal injury in combat by shrapnel would be presumable 
even without official records, the physiological effect of 
the shrapnel, the depth of the wound, the anatomical 
structures penetrated, and the specific surgical procedures 
performed as treatment are matters of great medical 
technicality.  Presumption that the veteran had 
intraabdominal penetration of shrapnel, or that he had bowel 
surgery in service, requires medical expertise.  The veteran 
is not competent to report the extent of the internal damage 
or that he had a portion of bowel removed.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Consequently, the 
veteran's lay testimony is not "satisfactory" within the 
meaning of section 1154(b).  "Satisfactory evidence" for 
purposes of section 1154(b) is credible evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 510-12 (1995)(citations omitted) 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (Table).

The veteran has testified that a surgeon in service told him 
he had organ surgery and that he would subsequently have 
problems with dairy products.  A lay person's recollection of 
what a medical practitioner said is not reliable evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Illustrative of 
this point, the veteran's misstated that the November 1985 
radiology study found shrapnel at the level of his "ileum 
crest," rather than of his iliac crest, and he told the 
January 1996 VA examiner that the barium enema found plastic.  
Both of those statements are erroneous, despite that the 
veteran had the report on which his statements were based in 
his possession.  Thus, in addition to lack of the medical 
expertise to render his testimony competent regarding whether 
he had bowel surgery in service, his inaccurate memory and 
reporting renders his testimony of little probative value as 
evidence whether he had bowel surgery in service.  Taken 
together, his testimony is not "satisfactory lay evidence," 
and the surgery he reports cannot be presumed incurred in 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).  Concluding that his statement is not 
satisfactory lay evidence, this decision need not reach the 
question whether there is clear and convincing evidence to 
rebut the presumption.  Caluza v. Brown, 7 Vet. App. at 509.

The veteran makes a persuasive argument that he has had no 
abdominal surgery since service, and the November 1985 upper 
GI study proves abdominal surgery, therefore the surgery must 
have been in service.  The contrary evidence is has greater 
probative value.

First, the April 1968 discharge summary is striking for the 
lack of mention of bowel resection.  Simply, it is not 
plausible that the veteran has such surgery, yet it was 
unmentioned in a summary of a 44-day hospitalization.  It is 
further implausible that he complained of right abdominal 
pain in July 1968 without mention of bowel surgery if he had 
had bowel surgery.  It is further implausible that a 
clinician would make no more comment about right-sided 
abdominal pain than to note it and then attend to the back 
complaint if the veteran was just four months post-operative 
for bowel resection.  Likewise, the normal bowel findings, 
including viscera, in the separation examination, the silence 
about bowel surgery in even the first VA compensation 
examination, which sought to identify all shrapnel injury 
residuals, are all very persuasive that the veteran did not 
have bowel surgery in service.

One VA examiner rejected the November 1985 upper GI study as 
demonstrating intraabdominal surgery.  Even after twice 
reviewing the report, the examiner without qualification 
concluded the evidence did not confirm intraabdominal 
surgery, and his did not rescind the opinion that any surgery 
the veteran may have had was not during service.  This 
conclusion is consistent with the impression that the silence 
of the Bremerton Naval Hospital summary about such surgery is 
strongly probative that no such surgery occurred in service.

The Board is persuaded that this is the correct view of the 
evidence.  Thus persuaded, there is no probative value to be 
had from subjecting the veteran to additional, possibly 
invasive, tests to prove he had bowel surgery.  Given the 
weight of the evidence that he did not have bowel surgery in 
service, proof that he had bowel surgery would not establish 
that it was related to shrapnel injury in service, or that 
current abdominal pain or lactose intolerance is due to 
shrapnel injury or bowel surgery in service, or to the 
service-connected abdominal scar.  The only possible 
conclusion regarding the veteran's testimony is that it is 
not credible or it is not probative, because the veteran is 
not a reliable reporter of his medical history, as discussed 
above.

The statements of the veteran's step-daughters are competent 
evidence only of the veteran's gastrointestinal response to 
eating dairy foods.  Neither proffers medical credentials or 
reports qualification to associate the veteran's digestive 
problems with abdominal wound or scar.  Espiritu, 2 Vet. App. 
492.

The most persuasive evidence bearing on the probability of a 
relationship between the veteran's current GI complaints and 
bowel surgery, if he had bowel surgery, weighs against the 
veteran's claim.  The March 2005 examiner's opinion that if 
the veteran had surgery, his digestive problems are unrelated 
is persuasive both of the fact it states, and that no further 
evaluation is necessary to determine whether the veteran had 
bowel surgery in service.

Finally, the veteran's representative's October 2005 
statement and the March 2006 discussion at the hearing 
restated the issue the RO decided.  As restated, it 
associates the veteran's claimed abdominal pain, lactose 
intolerance, and partial organ loss with the residual scar 
from the abdominal shrapnel wound.  Nothing in the evidence 
of record makes a plausible case for associating the 
veteran's claimed abdominal pain, lactose intolerance, and 
partial organ loss with the residual scar.  The entire 
gravamen of the veteran's evidence and arguments has been to 
associate the disabilities claimed with intraabdominal 
injury, not with the scar.

Careful consideration of the evidence in light of the loss of 
service records is persuasive that the clear preponderance of 
the evidence is against finding the veteran has abdominal 
pain, lactose intolerance and partial organ (intestine) loss 
associated with a scar, residual of a shrapnel wound of the 
right abdomen, or with any other consequence of the abdominal 
shrapnel wound incurred in service.

ORDER

Service connection for abdominal pain, lactose intolerance 
and partial organ (intestine) loss associated with a scar, 
residual of a shrapnel wound of the right abdomen is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


